Proposed Amendment of MCR 7.305. On order of the Court, notice and an opportunity for comment at a public hearing have been provided concerning the proposed amendment of Rule 7.305 of the Michigan Court *1234Rules to include tribal courts. The Court has considered the views expressed and is persuaded that the proposal is reasonable. Upon further reflection, however, the Court has determined to invite comment regarding the constitutionality of the procedure by which questions from other courts and tribunals are certified under Rule 7.305. The proposed amendment remains under consideration pending resolution of that question.
A copy of this order will be given to the secretary of the State Bar and to the State Court Administrator so that they can make the notifications specified in MCR 1.201. Comments may be sent to the Supreme Court Clerk within 30 days after it is published in the Michigan Bar Journal. When filing a comment, please refer to our file numbers 98-24 and 98-10.